United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60165
                        Conference Calendar


WILLIE NORRIS BARKER,

                                    Plaintiff-Appellant,

versus

STATE OF MISSISSIPPI,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                       USDC No. 1:06-CV-10
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Former state prisoner Willie Norris Barker appeals the

dismissal with prejudice of his pro se, in forma pauperis

“Independent Action” as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i).   Barker’s reliance on FED. R. CIV. P. 60(b) to

challenge a prior conviction is misplaced.    See Hess v. Cockrell,

281 F.3d 212, 216-17 (5th Cir. 2002); United States v. O’Keefe,

169 F.3d 281, 289-90 (5th Cir. 1999).   Furthermore, Barker did

not raise a mental illness claim in the instant proceeding.

Barker’s appeal is frivolous.   See 5TH CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                    No. 06-60165
                         -2-

APPEAL DISMISSED.